PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,214,581
Issue Date: February 26, 2019
Application No. 15/680,533
Filing or 371(c) Date: 18 Aug 2017
Attorney Docket No. 5407-0300 
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the request filed December 29, 2021, under 37 CFR 3.81(b) to correct the name of the assignee on the front page of the above-identified patent by way of a certificate of correction.

The petition is DISMISSED.  

Petitioner requests issuance of a Certificate of Correction in the name of "XBIOTECH, INC."  

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee: Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a) and the processing fee set forth in § 1.17(i) of this chapter [emphasis added].  See also MPEP 1481.01.

U.S. Patent and Trademark Office assignment records disclose that a corrective assignment from John Simard to XBIOTECH INC., was recorded on November 7, 2021, after the date of issuance of this patent.  Accordingly, since the assignment was not submitted for recordation until after issuance of this patent, issuance of a Certificate of Correction would not be proper.



Telephone inquiries concerning this decision on petition should be directed to Kimberly Inabinet at (571) 272-4618.



/KIMBERLY A INABINET/Paralegal Specialist, OPET